



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Ling, 2020 ONCA 203

DATE: 20200311

DOCKET: C67623

Nordheimer, Harvison Young and Zarnett JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Joe Ling

Appellant

Joe Ling, acting in person

Ronald A. Sabo, for the respondent

Heard: March 11, 2020

On appeal from the conviction entered on March 22, 2019
    by Justice of Peace Linda Crawford of the Provincial Offences Office (Hamilton).

APPEAL BOOK ENDORSEMENT

[1]

The respondent consents to the appeal being allowed and the conviction being
    set aside.

[2]

The respondent also acknowledges that the charge is withdrawn as
    a consequence.


